Case:18-80149-swd Doc #:66 Filed: 09/18/19 Page 1 of 8

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION
In Re: Case No. 17-04014-SWD
KEVIN MARK WIGGER Chapter 7
Debtor. Hon. Scott W. Dales
/
KEVIN MARK WIGGER
Vv Adv. Case No. 18-80149-SWD
STATE TREASURER,

WILLIAM A. VAN ECK,
ADA YOUNG, and
GEORGE WIGGER,

Defendants.

DESIGNATION OF RECORD AND STATEMENT OF ISSUES ON APPEAL

Pursuant to Federal Rule of Bankruptcy Procedure 8009(a), Defendant State
Treasurer hereby designates items to be included in the record, and states the
issues to be presented, on its appeal from the Judgment in an Adversary Proceeding
(Docket No. 54) and Memorandum of Decision and Order (Docket No. 53) and, both

entered August 26, 2019.
Case:18-80149-swd Doc #:66 Filed:.09/18/19 Page 2 of 8

I. Pleadings/Court Documents/Exhibits!

 

Index # | Filing Docket #

Date

Docket Text

 

1 11/30/2018 1

Adversary case 18-80149. 65
(Dischargeability — other): Complaint by
Kevin Mark Wigger against State
Treasurer, William A. Van Eck, Ada
Young, George Wigger. Fee is EXEMPT.

 

2 12/26/2018 11

Motion to Dismiss Adversary Proceeding
Filed by Defendant State Treasurer
(Attachments: # 1 Notice & Opportunity
to Object # 2 Proposed Order # 3
Brief/Memorandum # 4 Proof of Service)

 

3 01/10/2019 17

Response to (related document(s): 11
Motion to Dismiss Adversary
Proceeding) Filed by Plaintiff Kevin
Mark Wigger (Attachments: # 1 Brief# 2
Amended Schedules A/B-C # 3
Certificate of Service)

 

4 01/14/2019 20

Scheduling Order (RE: related
document(s)14 Motion to Dismiss and 15
Motion to Dismiss). Signed on 1/14/2019

 

5 01/15/2019 21

Response to (related document(s): 17
Response) Filed by Defendant State
Treasurer (Attachments: # 1 Proof of
Service)

 

6 02/08/2019 26

 

 

 

 

Exhibit Supplement To Defendant State
Treasurer's Brief In Support Of Motion
To Dismiss Case (RE: related
document(s)21 Response). (Attachments:
# 1 Attachment A # 2 Proof of Service)
Filed by Defendant State Treasurer

 

 

1 Designation of an item includes all exhibits, supplements, and appendices to the item.

 
Case:18-80149-swd Doc #:66

Filed: 09/18/19 Page 3 of 8

 

02/26/2019

28

Order (Related Doc # 11 Motion to
Dismiss, # 14 Motion to Dismiss, # 15
Motion to Dismiss) Signed on 2/26/2019.

 

03/18/2019

31

Order. Signed on 3/18/2019

 

03/19/2019

32

Supplemental Brief Pursuant to the
Court's 2/26/19 Order (RE: related
document(s) 28 Order). (Attachments: #
1 Proof of Service for ECF # 2 Proof of
Service for Wigger) Filed by Defendant
State Treasurer

 

10

04/08/2019

33

Plaintiffs Supplemental Brief in
Response to Defendant State Treasurer's
Supplemental Brief Pursuant to the
Court's 2/26/19 Order (RE: related
document(s)32 Brief, 28 Order on
Motion to Dismiss Adversary
Proceeding) (Attachments: # 1 Proof of
Service) Filed by Plaintiff Kevin Mark
Wigger

 

11

04/16/2019

35

Memorandum of Decision and Order.
(RE: related document(s)1 Complaint
filed by Plaintiff Kevin Mark Wigger, 11
Motion to Dismiss Adversary Proceeding
filed by Defendant State Treasurer).

 

12

04/29/2019

38

Motion to Reconsider Memorandum of
Decision and Order (related documents
35 Opinion and Order) Filed by
Defendant State Treasurer

 

13

04/30/2019

39

Notice of Opportunity to Object (related
documents 38 Motion to Reconsider,
Reinstate, Vacate, Set Aside or Revoke)
Filed by Defendant State Treasurer.
(Attachments: # 1 Proof of Service)

 

 

14

 

04/30/2019

 

40

Memorandum of Decision and Order.
(RE: related document(s)38 Motion to

 

 

 
Case:18-80149-swd Doc #:66

Filed: 09/18/19 Page 4 of 8

 

Reconsider, Reinstate, Vacate, Set Aside
or Revoke filed by Defendant State
Treasurer).

 

15

05/02/2019

41

Memorandum of Decision and Order.
(RE: related document(s)37 Motion for
Entry of Default Judgment filed by
Plaintiff Kevin Mark Wigger).

 

16

05/07/2019

42

Answer to Complaint Filed by State
Treasurer. (Attachments: # 1 Proof of
Service)

 

17

05/09/2019

43

Order Establishing Dates for 7026(f)
Conference, Filing Discovery Plan and
Scheduling Pretrial Conference. Parties
shall meet in person or telephonically at
least once on or before the pretrial
conference is held to satisfy
requirements pursuant to FRBP 7026(f).
A report signed by all parties outlining
discovery plan shall be filed with the
Court on or before 14 days after 7026(f)
conference. Signed on: 5/9/2019. (RE:
related document(s) 1 Complaint filed by
Plaintiff Kevin Mark Wigger) Pre-Trial
Conference set for 7/12/2019 at 11:00
AM at Judge Dales Courtroom
(Courtroom A).

 

18

05/17/2019

45

Motion For Summary Judgment Filed by
Plaintiff Kevin Mark Wigger
(Attachments: # 1 Certificate of Service
(Interested Parties))

 

 

19

 

06/04/2019

 

47

Response to (related document(s): 45
Motion for Summary Judgment) Filed by
Defendant State Treasurer
(Attachments: # 1 Proof of Service)

 

 

 
Case:18-80149-swd Doc #:66

Filed: 09/18/19 Page5of8

 

20

06/20/2019

48

Request to Participate Via Telephone
(RE: related document(s)1 Complaint).
Filed by Plaintiff Kevin Mark Wigger

 

21

06/20/2019

49

Plaintiffs Response to State Treasurer's
47 Response to Plaintiffs 45 Motion for
Summary Judgment with Proof of
Service

 

22

06/20/2019

50

7026 Disclosures/Discovery Report (RE:
related document(s)43 Order
Establishing Dates for 7026(f)
Conference). (Attachments: # 1 Proof of
Service) Filed by Defendant State
Treasurer

 

23

07/12/2019

51

Order Following Pretrial Conference
(RE: related document(s)1 Complaint
filed by Plaintiff Kevin Mark Wigger).

 

24

08/09/2019

52

Brief State Treasurer's Supplemental
Brief Following Order Following Pretrial
Conference (RE: related document(s)51
Order (Generic/Motion)). (Attachments:
# 1 Proof of Service) Filed by Defendant

State Treasurer

 

25

08/26/2019

53

Memorandum of Decision and Order
(RE: related document(s)1 Complaint
filed by Plaintiff Kevin Mark Wigger).

 

 

26

08/26/2019

 

 

54

Judgment in an Adversary Proceeding
(RE: related document(s)53 Opinion and
Order).

 

 

II.

Hearing Transcripts

a. Transcript of hearing held on July 12, 2019. (A request for a copy of the

transcript has been filed. A copy of the request is attached hereto.)

 
Case:18-80149-swd Doc#:66 Filed: 09/18/19 Page 6 of 8

III. Statement of Issues

a. Whether the Bankruptcy Court erred in determining that the State
Treasurer’s lien against the Debtor’s Individual Retirement Account is
a judicial lien and, therefore, avoided under 11 U.S.C. §522.

b. Whether the Bankruptcy Court erred in determining that the Debtor’s
Individual Retirement Account is not liable during or after the
Debtor’s bankruptcy case, including any claims under the State
Correctional Facility Reimbursement Act, under 11 U.S.C. §522.

c. Whether the Bankruptcy Court erred in determining that the State
Treasurer’s lien against the Debtor’s interest in the collection of a
judgment against his son is a judicial lien and, therefore, avoided to
the extent of $799.21 and preserved to the extent of $11,501.58, under
11 U.S.C. §522.

d. Whether the Bankruptcy Court erred in determining that the Debtor's
interest in the collection of a judgment against his son is not liable
during or after the Debtor’s bankruptcy case, including any claims
under the State Correctional Facility Reimbursement Act, as limited to
the exempt and unencumbered portion of his interest, under 11 U.S.C.

§522.
Case:18-80149-swd Doc#:66 Filed: 09/18/19 Page 7 of 8

Date: September 18, 2019

DANA NESSEL
Attorney General

ba A
/s/ Katherine C. Kerwin CCL
KATHERINE C. KERWIN (P73070)
Attorney for Defendant State Treasurer
Assistant Attorney General

Cadillac Place Building, Ste. 10-200
3030 W. Grand Blvd.

Detroit, MI 48202

Telephone: (813) 456-0140
Case:18-80149-swd Doc #:6¢ Filed: 09/06/19 Page &of&

 

UNITED STATES BANKRUPTCY COURT - WESTERN DISTRICT OF MICHIGAN
Please fill out form completely. If questions, call the Clerk's Office: 616-456-2683

 

 

 

 

 

 

 

 

Debtor(s): Kevin Mark Wigger Case No.. 17-04014-SWD
(lf Adversary Proceeding): Adversary Praceeding No.
Plaintifi(s):

Kevin Mark Wigger 18-80149-SWD
vs
Defendant(s):

State Treasurer

REQUEST FOR TRANSCRIPT
(Complete a separate request for each hearing date)
Is this request for an appeal? Hearing Telephonic? Date of Hearing (One per request)
[VlYes [_]No [_]Yes No 07/12/2019

Matter which you wish transcribed: Docket No. (Optional)
(Title of motion, etc)
Pretrial Conference .
Do you wish the entire hearing transcribed? lv |Yes No

If you wish less than the entire hearing transcribed, clearly describe the portion which is being requested.

 

FEES

 

Transcript fees are charged per page for the number of copies and delivery time requested. You will be charged for an
original transcript provided to you-and any additional copies ordered. There is no charge for the copy provided

to the court. Please see the maximum rates printed on the next page of this form. Fee must be paid directly to

the transcriber. The transcriber will contact yau to make payment arrangements. Delivery times commence on

the date that payment arrangements are made.

 

Number of copies requested, i.e. original + additional copies (Do not include the copy provided to the court)

30-day rate BQ
14-day rate
7-day rate

 

 

 

 

Party Requesting Transcript:

Name Katherine ©. Kerwin (P73070)

Address 3030 W. Grand Blvd., Ste 10-200, Detroit, Ml 48202
Phone (313) 456-0140

Fax

Email kerwink@michigan.gov

 

e: 09/06/2019

 

 

Dat
| agree te pay all transcript rates, Kee
Is/ C.

’

 

 
